Matter of Karae J. (Abreanna T.--Wilbert J.) (2017 NY Slip Op 04727)





Matter of Karae J. (Abreanna T.--Wilbert J.)


2017 NY Slip Op 04727


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


826 CAF 15-00822

[*1]IN THE MATTER OF KARAE J.  ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; ABREANNA T., RESPONDENT, AND WILBERT J., III, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


TIMOTHY R. LOVALLO, BUFFALO, FOR RESPONDENT-APPELLANT. 
CHARLES J. GALLAGHER, JR., BUFFALO, FOR PETITIONER-RESPONDENT.
NOEMI FERNANDEZ, ATTORNEY FOR THE CHILD, BUFFALO.

	Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered April 9, 2015 in a proceeding pursuant to Family Court Act article 10. The order directed respondent Wilbert J., III, to stay away from the subject child until the child is 18 years old. 
It is hereby ORDERED that the order so appealed from is unanimously modified on the law by deleting the expiration date of the order of protection and substituting therefor an expiration date of March 26, 2015, and as modified the order is affirmed without costs.
Same memorandum as in Matter of Nevaeh T. ([appeal No. 1] ___ AD3d ___ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court